Citation Nr: 1311190	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  03-29 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include as secondary to hepatitis C. 

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to hepatitis C. 

(The Veteran's claim for waiver of the recovery of overpayment of Department of Veterans Affairs disability compensation in the amount of $20,710.90, to include the preliminary issue of the validity of the debt, is the subject of a separate decision.) 


REPRESENTATION

Appellant represented by:	Nancy L. Foti, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to July 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, denied service connection for a psychiatric disability and for erectile dysfunction. 

In July 2004, the Veteran testified before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record. 

In June 2006, the Board remanded the claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, so that the Veteran could be scheduled for a hearing before the Board at the RO (Travel Board hearing).  In September 2006, the Veteran testified before the undersigned Veterans Law Judge of the Board; a transcript of the hearing is also of record. 

In February 2008, the Board remanded the claims to the RO, via the AMC, for additional development.  After accomplishing the requested action, the RO continued to deny the claims and returned the matter to the Board for further appellate consideration. 

In a January 2010 decision, the Board denied the Veteran's claims for service connection for a psychiatric disability and for erectile dysfunction.  The Veteran, in turn, appealed to the United States Court of Appeals for Veterans Claims (the Court).  In November 2010, counsel for VA's Secretary and the Veteran's attorney (the parties) filed a Joint Motion for Remand with the Court.  By Order dated later that month, the Court granted the motion, vacating the Board's decision and remanding the matter to the Board for further proceedings consistent with the Joint Motion. 

In July 2011, the Board most recently remanded this case.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board recently remanded this case, in pertinent part, for very specific and detailed VA examinations and opinions.  The Veteran was subsequently afforded a November 2011 genitourinary examination and opinion as well as a December 2011 psychiatric examination and opinion.  

However, the Veteran's attorney maintains that these examinations were inadequate.  With regard to the psychiatric examination and opinion, the Veteran's attorney correctly points out that the examiner stated that the Veteran was started on interferon treatment for his service-connected hepatitis from September 2003 to May 2004, when he in fact began his treatment at least a year earlier, in October 2002, at which time the Veteran reported having depression.  The documentary clinical record supports the attorney's point and reflects that the Veteran was on PEG interferon treatment in October 2002.  The attorney asserts that the factual premise for the opinion is therefore inaccurate.  Further, the examiner indicated that while the examiner opined that the Veteran's service-connected eye disability did not lead to a life of crime, the examiner did not provide an opinion as to whether the Veteran's service-connected eye disability made it difficult for the Veteran to work which in turn lead to a life of crime.  In addition, the attorney noted that the VA examiner did not adequately address Dr. A.G.'s opinion which stated that the interferon treatment for hepatitis can cause psychiatric side effects and that the stress of dealing with a severe medical disorder such as hepatitis can also precipitate or aggravate a psychiatric disorder.  The attorney asserted that the examiner only provided a conclusory statement.  

With regard to the Veteran's genitourinary examination, the attorney noted that a genitourinary examiner would need to address the conclusions reached in the new psychiatric examination.  The Board also noted that an opinion regarding aggravation was not provided and should be addressed on remand, per the instructions below.  

In light of the foregoing, a VA medical addendum should be obtained by the same examiners who conducted the prior examinations, or, if unavailable, from other qualified VA examiners, in order to resolve the matters raised by the Veteran's attorney.

Accordingly, the case is REMANDED for the following action:

1.  Medical addendums should be obtained by the same examiners who conducted the prior November 2011 and December 2011 examinations, or, if unavailable, from other qualified VA examiners.  The record should again be reviewed by the examiners.  

The VA psychiatric examiner should offer an opinion, consistent with sound medical principles, as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current psychiatric disability is proximately due to, or the result of, any of the Veteran's service-connected disabilities, including hepatitis and eye disabilities.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current  psychiatric disability is permanently aggravated by any of the Veteran's service-connected disabilities.  

In rendering the opinion, the examiner should consider that the Veteran's service-connected eye disability, which made it difficult for him to work, led to a life of crime and incarceration that subjected him to anxiety-causing events with the examiner specifically acknowledging the contention that the eye disability made it difficult for the Veteran to work; that interferon treatment for hepatitis C which the Veteran was undergoing in October 2002, caused or aggravates his psychiatric disability; that the stress of dealing with his hepatitis C caused or aggravates his psychiatric disability; that his service-connected eye disability caused his major depression and antisocial disorder.  

The examiner should also consider and specifically address the November 2006 opinion provided by Dr. A.G. stating that the interferon treatment for hepatitis can cause psychiatric side effects and that the stress of dealing with a severe medical disorder such as hepatitis can also precipitate or aggravate a psychiatric disorder.   The examiner should provide a detailed comment with regard to this opinion.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

The VA genitourinary examiner should also review the record and provide a complete rationale, consistent with sound medical principles, as to whether it is more likely than not, less likely than not, or at least as likely as not, that the Veteran's erectile dysfunction is proximately due to, or the result of, the Veteran's depression including medication taken for the depression (Fluoxetine), if the VA psychiatric examiner deems depression service-related.  

The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current any current erectile dysfunction is permanently aggravated by service-connected hepatitis or depression (if depression is service-related). 

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  The AMC should review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.

5.  The AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

